Clare, J.,
dissents for the reasons given in the dissenting opinion in Abbott v. Beddingfield, at this term; and for the further reason that chap. 19, Laws 1899, under which the defendants claim, provides an entirely different system from chap. 13, Laws 1897, under which plaintiff claims. The territory covered is changed, the compensation is changed. The old act applied only to oysters, the Act of 1899 covers all shell fish, including clams, crabs, etc. The clam industry of the State is a great one, and it is well known that within the last 2 years the crab industry has become of large proportions. These industries are palecd under the protecting care of the Board of Commissioners. Who now exercises the functions formerly exercised by the Chief Inspector? Clerks of the Superior Courts of the various counties exercise some, the Secretary of the Board some, the Secretary of State some, and about the only one exercised by the defendants is the custody of the steamer “Lillie.” The whole system and functions *199are changed. Many of tbe functions are abolished and new ones added. Many of those continued are now exercised by persons other than the parties to this action. The plaintiff certainly can not recover his lost office (if it has been recreated) from the defendants, because they do not have it.
In Ward v. Elizabeth City, 121 N. C., 1, it was held that the addition of some territory to the city made the office of City Attorney a new office. That decision has never been questioned.
It may be observed that chap. 18, Acts 1899, ratified February 28, 1899, amends the Act of 1897, by striking out Onslow and inserting Beaufort in line 5 of sec. 2; that it materially modified sec. 4; that it strikes out all duties to be done by the Chief Inspector and deputy inspectors in' sec. 7, and provides that the statement required by sec. 7 shall be filed with “the Clerk of the Superior Court of the county where the said oysters are purchased.” It repeals secs. 11, 12, 13, 15, 16, 17, 18 and 19, and leaves no law providing for a Chief Inspector or deputy inspectors. The repealing act went into effect on February 28, 1899. The act under which the defendants claim was ratified and went into effect on the 2nd of March, 1899. The words “deputy inspectors” in the Act of 1897, might mislead. They were not, in the ordinary sense of the word, deputies of the Chief Inspector, but were independent officers created for certain purposes with fixed functions and duties as set out in the act. They are called in secs. 15 and 16, and perhaps elsewhere, “inspectors.” Their duties are prescribed by the statute, and are different from those of the chief. Their salary is paid by the State, they give bond to the State, they report to the Clerk of the Court, and turn over all taxes collected by them to said Clerk, etc. Their authority would evidently not terminate upon the death of the chief, whereas an ordinary deputy is *200merely the agent of the officer, and can exercise only the. functions his principal could exercise, and the officer is responsible for his acts (9 A. & E., 2nd Ed., 369), and his authority would cease upon the death of the principal (Ibid, 382), and the principal could remove him at pleasure. Ibid, 383; Pilan v. Taylor, 113 N. C., 1; Lane v. Cotton, 13 Mod. Rep., 477; Coltraine v. McCain, 14 N. C., 308. If the Court possessed the veto which our Constitution has denied to the Governor, it might say we will “not give effect to this act.”
Besides, chap. 21, Laws 1899, expressly forbids the Treasurer to pay any officers claiming under the abolished Act of 1891. This not only puts the “intention” of the legislation beyond the power of legal construction, but the plaintiff, should he recover, obtains at most a barren sceptre. The legislative power is supreme over the public purse. The Conostitution, Art. XIV, sec. 3, provides that no money shall be drawn from the treasury but in consequence of appropriations made by law, i. e., by legislative authority. Garner v. Worth, 122 N. C., 250. And the Auditor’s warrant would be no protection to the Treasurer. Bank v. Worth, 117 N. C., 146. Indeed, Hoke v. Henderson, 15 N. C., at bottom of page 21, expressly says the General Assembly has the power to withhold or forbid any payment, and as it further says the “emoluments” is the extent of the “property,” how can the courts give any relief ? As wisely pointed by the opinion in Hoke v. Henderson, the remedy, if the salary is wrongfully withheld by legislative action, is to wait for the people to correct the wrong in the election of new representatives.
The power of the purse is essentially the supreme power, and by it alone in England and in this country the power of the sword has been subordinated to the civil power. Legis-*201latiré bodies may act wrongly, but tbe remedy is witb tbeir master, tbe people, whose mere agent they are. Tbe legislature may act beyond its just limits, and so may tbe courts. There is no imputation of superior wisdom, power or patriotism in tbe courts. Each department should stay within its own limits. Suum cuique.